Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered.  Applicant has amended the claims including the feature precursor comprising TiCl.sub.4.  Applicant’s arguments are primarily based on Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7,  11  and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”)
Kau discloses a phase change memory (para. 0001) in which a TiSiN layer can be formed by a cyclic deposition on a phase change layer 108 (para. 0017 and 0044), as Kau discloses that the electrode 110 is TiSiN (para.  0018 and 0028).
Kau is silent with respect to the  recited process of the ALD cycles  and precursors.
Monden discloses ALD method for forming a TiSiN film (para. 0016) , the film formed on a wafer, the wafer having been heated to 350 to 530 degrees (para. 0050), which overlaps the recited 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Monden with the process disclosed by Kau in order to obtain the benefit of  excellent characteristics of the film as disclosed by Monden (Monden, para. 0077).
Re claim 2:  The combination of Kau and Monden discloses thermal atomic layer deposition for the reasons stated in the rejection of claim 1.
Re claim 3:  The combination of Kau and Monden discloses a temperature range which overlaps greater than 200 degrees C and less than 400 degrees C, as stated in the rejection of claim 1, therefore the recited range is obvious as stated in the rejection of claim 1.
Re claim 4:  Kau discloses at least partially  amorphous TiSiN (para. 0015).
Re claim 7:  The combination of Kau and Monden discloses SiH4, as Monden discloses silane, SiH.sub.4 (para. 0019).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 11:  Kau discloses a phase change memory (para. 0001) in which a TiSiN layer can be formed by a cyclic deposition on a phase change layer 108 (para. 0017 and 0044), as Kau discloses that the electrode 110 is TiSiN (para.  0018 and 0028).
Kau is silent with respect to the  recited process of the ALD cycles  and precursors.
Monden discloses ALD method for forming a TiSiN film (para. 0016) , the film formed on a wafer, the wafer having been heated to 350 to 530 degrees (para. 0050), which overlaps the recited temperature range and therefore the recited range is obvious (MPEP 2144.05), and then the wafer is placed in a processing space (para. 0050), the Si-containing  gas can be DCS (para. 0078) , the N-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Monden with the process disclosed by Kau in order to obtain the benefit of  excellent characteristics of the film as disclosed by Monden (Monden, para. 0077).
Re claim 19:  Kau discloses the dimensions of the electrode 110, which is the diffusion barrier material TiSiN, is matched to the lateral dimension of the phase change storage element 100 (Fig. 1), as Kau discloses each TiSiN electrode layer such as 105 and 112 is directly coupled to the dielectric film to which it is shown to be attached (para. 0117-0118), which is a disclosure of the dimensions of the barrier material being matched to the storage element dimensions.
Re claim 20:  :  The combination of Kau and Monden discloses SiH4, as Monden discloses silane, SiH.sub.4 (para. 0019).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 21:  Kau discloses at least partially  amorphous TiSiN (para. 0015).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”) as applied to claim 1 above, and further in view of Chung et al (US 2003/0108674 A1)(“Chung”).
Kau in view of Monden discloses the limitations of claim 1 as stated above.  Kau in view of Monden is silent with respect to a via or trench.
Chung, in the same field of endeavor of cyclic deposition of TaSiN (para. 0008-0009), discloses the deposition of the layers in vias or trenches or openings (para. 0005).
.

Claims 5-6 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”)  as applied to claims 1 and 11 above, and further in view of Knapp et al (US 2010/0151681 A1)(“Knapp”).
Kau in view of Monden discloses the limitations of claims 1 and 11 as stated above.  Kau in view of Monden is silent with respect to the recited resistivity.
Knapp, in the same field of endeavor of TiSiN films (Abstract), discloses that the resistivity of the electrode can be varied by varying the flow rate of the silicon precursor (para. 0023 and 0062-0064) in the cyclic deposition of TiSiN films (para. 0022 and 0040-0041), and discloses a value within the recited range (para. 0062), which renders the recited range obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Knapp with the mehod of Kau in view of Monden to have been able to determine the recited range through routine optimization (MPEP 2144.05(II)).
Re claim 6:  The combination of Kau and Manden and Knapp discloses the recited range of silicon concentration to be obvious to one of ordinary skill in the art, as Knapp disclose that the amount of silicon in the deposited TiSiN can be used to tune the resistivity of the layer (para. 0064), and therefore it would have been within the ordinary skill in the art to have determined the recited concentration range of silicon in the layer through routine optimization (MPEP 2144.05(II)).
.


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Kau (US 2013/0256624 A1) in view of Monden et al (US 2021/0047727 A1)(“Monden”)as applied to claim 11 above, and further in view of Sekar et al (US 2010/0117053 A1)(“Sekar”).
Kau in view of Monden discloses the limitations of claim 11 as stated above.  Kau in view of Monden also discloses  an adjacent metallization structure, as Kau discloses the TiSiN is between the phase change storage structure 108 and a structure 102 which is a word line (para. 0014, 0017, and 0018 and Fig. 1).   Kau in view of Mendan is silent with respect to the word line being metallization structure.
Sekar, in the same field of endeavor of state change element (Abstract) discloses that wordline is formed of metal such as tungsten (para. 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Sekar with the method disclosed by Kau in view of :Monden because Sekar discloses a material of art recognized suitability for an intended purpose (MPEP 2144.06).

Re claim 14:  The combination of Kau and Monden and Sekar disclses tungsten (W) as stated above in the rejection of claim 12.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895